Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6-14-22 has been entered.
2)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4)	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Europe 636 (EP 355636) in view of Morito et al (US 2021/0188013 or WO 2017/141651) and further in view of Kuninaka #1 (US 2021/0188014 or WO 2017/141915) or Kuninaka #2 (US 2021/0129592).
	Europe 636 discloses a pneumatic tire (e.g. heavy load tire size 10.00-20) having a tread comprising three circumferential grooves separating four ribs [FIGURES 1A, 1B].  The ribs comprise a pair of center ribs and a pair of shoulder ribs.  Each center rib comprises thin notches 4 (sipes) having a width of 0.1 to 1.0 mm.  Each shoulder rib comprises thin notches 5 (sipes) having a width of 0.1 to 1.0 mm.  The pitch of the shoulder sipes 5 is smaller than the pitch of the center sipes 4.  The depth of the shoulder sipes 5 is smaller than the depth of the center sipes 4.  The sipes have a depth of 50 to 100% of the depth of the circumferential grooves.  Official notice is taken that it is well known / conventional per se in the tire art to provide a heavy load pneumatic tire having a tread comprising circumferential grooves separating ribs such that the circumferential grooves have a depth of 10 to 20 mm.  Thus, it would have been obvious to one of ordinary skill in the art to provide Europe 636's tread such that the sipes have a depth of 5 to 10 mm [10 mm x 50% = 5 mm, 20 mm x 50% = 10 mm].   The total Ss of projected areas of the sipes in each of the shoulder regions is greater than the total of projected areas Sc of the sipes in the center region.  In an INVENTION EXAMPLE, the tire has a size of 10.00-20, the pitch of the center sipes 4 is 16 mm, the depth of the center sipes 5 is 17 mm, the pitch of the shoulder sipes is 10 mm and the depth of the shoulder sipes is 12 mm.  Cracking is prevented.  High braking performance and driving performance are exhibited even after middle period of wear.  Europe 636 does not recite providing the sipes with chamfered portions.
	As to claims 1-3, it would have been obvious to one of ordinary skill in the art to provide each of the sipes in the ribs of Europe 636's pneumatic tire SUCH THAT each sipe has the claimed chamfered portions and non-chamfered regions and SUCH THAT:
at least one of the chamfered portions on the leading side or the trailing side of the sipe opens to one of the main grooves [claim 1],

a total projected area Ace of chamfered portions provided in a center region centrally located in the tread portion in the tire lateral direction and each of total projected areas Ash of chamfered portions provided in shoulder regions located on either side of the center region satisfy a relationship Ace < Asu [claim 1],

X times 0.1 < Y < X times 0.3 + 1.0 [claim 2],

Ash - Ace = 10 to 200% Ace [claim 3]

SINCE (1) Morito et al teaches providing sipes (which may be both end open) in a rib a tire tread such that the sipe comprises a chamfered portion and non chamfered region on both the leading edge and trailing edge of the sipe to obtain good dry performance and wet performance in a compatible manner and (2) Morito et al teaches providing the sipe with a depth of 4 to 8 mm and the chamfered portion with a depth of 25-50% sipe depth.  It is noted that Europe 636's tire tread inherently has a ground contact region which may be described as being equally divided into three in the tire lateral direction.  It is noted that when sipe depth = 8 mm and chamfered portion depth = 25% sipe depth, the chamfered portion has a depth of 2 mm.  A sipe depth X = 8 mm and chamfered portion depth Y = 2 mm satisfies the relationship in claim 2 [ X x 0.1 < Y < X x 0.3 + 1,
X = 8 mm, Y = 2 mm  → 8 mm x 0.1 < 2 mm < 8 mm x 0.3 + 1  →  0.8 mm < 2 mm < 4.4 mm ]  Thus, Europe 536 and Morito et al render obvious total projected area Ash (chamfered portions) > total projected area Ace (chamfered portions) in view of (1) Europe 536's teaching that density of sipes in each shoulder region is greater than the density of sipes in the center region and (2) Morito et al's teaching to provide sipes with chamfered portions. 
	Furthermore, it would have been obvious to one of ordinary skill in the art to provide Europe 536's tire tread such that:
each of the edge of the leading side and the trailing side of the sipe has a first profile line extending along the chamfered portion on a road contact surface, a second profile line extending along the non-chamfered region on a road contact surface, and a third profile line connecting the first profile line and the second profile line, the first profile line and the third profile line forming an acute angle, and the second profile line and the third profile line forming an acute angle
[claim 1]

since (1) Kuninaka #1, also directed to a tire tread comprising a sipe having a chamfered portion and a non chamfered region on each of the leading edge and trailing edge of the sipe, suggests providing the axially inner ends of the chamfered portions such that they define acute angles [FIGURE 4] or (2) Kuninaka #2, also directed to a tire tread comprising a sipe having a chamfered portion and a non chamfered region on each of the leading edge and trailing edge of the sipe, suggests providing the axially inner ends of the chamfered portions such that they define acute angles [FIGURE 4].
	As to claim 4, all of Europe 636's ribs comprise sipes.
	As to claim 5, when Europe 636's tire tread is modified by Morito et al as explained above, all chamfered portions are configured by the chamfered portions of the sipes. 
	As to claims 6 and 7, it would have been obvious to one of ordinary skill in the art to provide Europe 636's pneumatic tire SUCH THAT:
a total volume Sce of chamfered portions provided in a center region centrally located in the tread portion in the tire lateral direction and each of total volume Ssh of chamfered portions provided in shoulder regions located on either side of the center region satisfy a relationship Sce > Ssh [claim 6],

Sce - Ssh = 1-10% Sce [claim 7]

SINCE (1) Europe 636 teaches providing the shoulder sipes with a depth less than the depth of the center sipes and (2) Morito et al's teaches providing the chamfered portions with a depth of 25 to 40% of the depth of the sipe.
	As to claim 8, see comment for claim 3.
	As to claim 9, see comment for claim 4.
	As to claim 10, see comment for claim 5.
	As to claim 11, see comment for claim 6.
	As to claim 12, see comment for claim 7.
Remarks
5)	Applicant’s arguments with respect to claims 1-12 have been considered but are moot in view of the new ground of rejection and the reasons presented therein.
6)	No claim is allowed.
7)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
August 27, 2022